DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/22 has been entered.

Response to Arguments
a. In regards to the 35 U.S.C 112 (f) interpretation, Applicant submits MPEP 2181 continues and further recites that it is important to remember that there are no absolutes in the determination of terms used as a substitute for ‘means’
that serve as generic placeholders.  The examiner must carefully consider the term in light of the specification and the commonly accepted meaning in the technological art. Every application will turn on its own facts.” Here, as previously indicated by the Applicant, “evaluating unit” has a commonly accepted meaning in the technological art and one skilled in the art would understand that an evaluating unit is structure. For example, it is understood by those skilled in the art that when image evaluating/analysis is described, the image evaluating/analysis is performed by an evaluating unit such as a computer, a controller, a processor, a chip, an integrated circuit, etc (see also para. [0015] of Applicant’s specification). Therefore, one skilled in the art would understand the claim language “evaluating unit” to have a sufficiently definite meaning as the name for the structure that performs the function of evaluating/analyzing images especially when read in light of the Applicant’s specification.

a. (Examiner’s response) Applicant's arguments filed have been fully considered but they are not persuasive.  Examiner submits the term “unit” is a non-structural generic placeholder that may invoke 35 U.S.C. 112(f). See MPEP 2181. If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply.  The following are examples of structural terms that have been found not to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "circuit," "detent mechanism," "digital detector".  Examiner further notes many devices can provide an evaluation, therefore, one of ordinary skill in the art would not know the exact structure of an evaluation unit without resorting to the specification. Examiner submits the term “evaluation unit” 

b. In regards to the 35 U.S.C 102 rejection of claims 1 & 11 anticipated by Vertoprakhov, Applicant submits Vertoprakhov does not disclose “each different mirror of the more than one mirror effects a simultaneous viewing, with a common camera, of an image of separate and disparate portions of the one or more of a substrate container and container components of the substrate container comprising at least a first one and a second one of the plurality of surfaces of the one or more of the substrate container and each container component of the container components” as recited in Applicant’s claim 1. 

b. (Examiner’s response)   Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Vertoprakhov et al. US Pub No. 2008/0013820 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vertoprakhov et al. US Pub No. 2008/0013820 in view of paper of Siedenader Maschinenbau, “Line Scan and area Scan Cameras for Inspection of Pharmaceutical Products” September 12, 2018.  Further explanation is shown in the action below.

c.  In regards to the 35 U.S.C 102 rejection of claims 1 anticipated by industrial Magnetics, “High Visibility Inspection Mirror” https://www.youtube.com/watch?v=Qhwv2NWyOpA,  Feb 10, 2016, Applicant submits claim 1 recites a “substrate container inspection system configured to inspect a plurality of surfaces ... comprising: more than one mirror configured such that each different mirror of the more than one mirror effects a simultaneous viewing, with a common camera, of an image of separate and disparate portions of the one or more of a substrate container and container components of the substrate container comprising at least a first one and a second one of the plurality of surfaces of the one or more of the substrate container and each container component of the container components.” Industrial Magnetics does not expressly or inherently disclose the above noted features of Applicant’s claim 1.

c.  (Examiner’s response) Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under Industrial Magnetics, “High Visibility Inspection Mirror” https://www.youtube.com/watch?v=Qhwv2NWyOpA,  Feb 10, 2016 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an evaluating unit” “using an evaluation unit” in claim 8, 9, & 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the evaluating unit is provided as a computer (col 4, line 14).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Industrial Magnetics, “High Visibility Inspection Mirror” https://www.youtube.com/watch?v=Qhwv2NWyOpA,  Feb 10, 2016 hereafter Industrial Magnetics in view of Goodenough US Pub No. 2003/0128447.

With respect to claim 1, Industrial Magnetics teaches a substrate container inspection system configured to inspect a plurality of surfaces of one or more of a substrate container and container component substrate container, the inspection system comprising:
one mirror configured so as to simultaneous view viewing with a common camera, an image of separate and disparate portions of the one or more of a substrate container and container components of the substrate container comprising at least a first one and a second one of the plurality of surfaces of the one or more of the substrate container and each container component of the container components.

    PNG
    media_image1.png
    820
    847
    media_image1.png
    Greyscale

Industrial magnetics does not teach more than one mirror.

Goodenough, in the same field of endeavor as Industrial magnetics of inspection mirrors, teaches two mirrors configured to allow inspection of objects.  Examiner notes one of ordinary skill in the art would understand a second mirror would increase the field of view during inspection.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine an additional mirror with Industrial magnetic’s 

With respect to claim 2 according to claim 1, the combination teaches the substrate container inspection system wherein the substrate container or the component comprises a front surface and a plurality of inner and/or outer side surfaces, and more than one mirror is arranged to provide a simultaneous view of the front surface and at least one of the plurality of side surfaces (fig 1 Industrial Magnetics).

With respect to claim 3 according to claim 1, the combination teaches the substrate container inspection system
wherein more than one mirror is provided to be movable relative to the substrate container or the component in a translational and/or pivotable manner (Industrial Magnetics figures below).


    PNG
    media_image2.png
    734
    977
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    714
    898
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    718
    794
    media_image4.png
    Greyscale


With respect to claim 4 according to claim 1, the combination teaches the substrate container inspection system wherein the camera configured and adapted to commonly capture the image of a simultaneous view of at least the first one and the second one of the plurality of surfaces (fig 1 Industrial Magnetics).



With respect to claim 6 according to claim 4, the combination teaches the substrate container inspection system wherein the at least one camera is provided an area scan camera (fig 1 Industrial Magnetics).

With respect to claim 7 according to claim 4, the combination does not specifically teach the camera is provided to be movable relative to the substrate container or the component in a translational and/or pivotable manner.

Industrial Magnetics implicitly demonstrates a camera recording the inspection of a substrate container.  Industrial Magnetics implicitly imaging the substrate container relatively up close and further away.  Examiner submits one of ordinary skill may move or translate the camera to view additional inspection areas of the container.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill to translate/pivot Magnetics camera to inspect different areas of the substrate container to demonstrate the mirror capability of imaging defects.

With respect to claim 10 according to claim 1, the combination does not teach the substrate container inspection system is configured to inspect a front opening unified pod (FOUP), especially a body member and/or a lid member of a FOUP.

Examiner submits the combination’s mirror inherently possesses the functionality of inspecting a FOUP especially a body member and/or a lid member of a FOUP since Industrial Magnetics implicitly demonstrates effecting a simultaneous viewing of container components that are outside and within the camera’s field of view. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  See MPEP 2114.

s 1, 4, 8, 9, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vertoprakhov et al. US Pub No. 2008/0013820 in view of paper of Siedenader Maschinenbau, “Line Scan and area Scan Cameras for Inspection of Pharmaceutical Products” September 12, 2018 hereafter Maschinebau.

With respect to claim 1, Vertoprakhov teaches a substrate container inspection system configured to inspect a plurality of surfaces of one or more of a substrate container and container components of the substrate container and container components of the substrate container the inspection system comprising:
more than one mirror (fig 2, 204 & 206) such that each different mirror the more than one mirror effects a simultaneous viewing with a common camera, an image of at least a first one and a second one of plurality of surfaces of the one or more of the substrate container “two or more sides of the object” (fig 2, object) (abstract, lines 1-3) and each contain component of the container components.

    PNG
    media_image5.png
    368
    399
    media_image5.png
    Greyscale

Vertoprakhov does not specifically teach imaging separate and disparate portions of the one or more of a substrate container and container components.

Maschinebau, in the same field of endeavor as Vertoprakhov of panoramic imaging of round objects for inspection, teaches capturing images of separate and disparate portions of a glass sample holder i.e. substrate container and the glass sample holder’s components such as the cap and plunger (figs 1 & 2).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to detect defects in pharmaceutical glass sample holders for quality control purposes.

    PNG
    media_image6.png
    863
    1298
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    827
    1291
    media_image7.png
    Greyscale



With respect to claim 4 according to claim 1, the combination teaches the inspection system comprising the camera (fig 2, 104) configured and adapted to commonly capture “image data” (fig 5b Vertoprakhov) the image of a simultaneous view of at least the first one and the second one of the plurality of surfaces “two or more sides of the object” (abstract, lines 1-3 Vertoprakhov).

With respect to claim 8 according to claim 4, the combination teaches the inspection system comprising an evaluating unit (fig 1, 102) configured to evaluate the state of the container or the component (fig 4,412 Vertoprakhov) on the basis of at least one image captured by the camera (0025, lines 5-8 Vertoprakhov).

With respect to claim 9 according to claim 8, the combination teaches the inspection system wherein the evaluating unit (fig 1, 102) is configured to provide an image analysis (fig 4, 412 Vertoprakhov) of the at least one image (fig 4,402 Vertoprakhov) captured by the camera (0025, lines 5-8 Vertoprakhov).

With respect to claim 11, Vertoprakhov teaches a method for inspecting a plurality of surfaces of one or more of a substrate container and container components of the substrate container, the method comprising the steps of:
positioning the substrate container (fig 5a) (fig 2, object) at or in the vicinity of an inspection system comprising more than one mirror (fig 2, 204 & 206) configured so as to effect a simultaneous viewing with a common camera, an image of at least a first one and a second one of the plurality of surfaces “two or more sides of the object” (abstract, lines 1-3) of the substrate container,
capturing the image of the simultaneous view of the first one and the second one of the plurality of surfaces, with the camera (fig 2, 104) (fig 5b),


Vertoprakhov does not teach imaging separate and disparate portions of the one or more of a substrate container and container components.

Maschinebau, in the same field of endeavor as Vertoprakhov of panoramic imaging of round objects for inspection, teaches capturing images of separate and disparate portions of a glass sample holder i.e. substrate container and the glass sample holder’s components such as the cap and plunger (figs 1 & 2).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to detect defects in pharmaceutical glass sample holders for quality control purposes.


    PNG
    media_image8.png
    294
    442
    media_image8.png
    Greyscale

    PNG
    media_image7.png
    827
    1291
    media_image7.png
    Greyscale


With respect to claim 12 according to claim 11, the combination teaches a method further utilizing an inspection system of claims (fig 2 Vertoprakhov).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877